 BRIDGESTONE/FIRESTONE, INC. 575Bridgestone/Firestone, Inc. and Automotive and Al-lied Industries Employees, Teamsters, Local 481, International Brotherhood of Teamsters. Cases 21ŒCAŒ31471 and 21ŒCAŒ31592 September 29, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On September 19, 1997, Administrative Law Judge Gerald A. Wacknov issued the attached decision.  The Respondent, the General Counsel, and the Charging Party filed exceptions and supporting briefs, as well as answering briefs. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below. During the relevant period the Union represented em-ployees of the Respondent in two separate bargaining units, the ﬁten-store unitﬂ and the ﬁthree-store unit.ﬂ  On July 31, 1996, the Respondent withdrew recognition from the Union in the ten-store unit, to be effective Au-gust 1, 1996.2  On September 24, the Respondent with-drew recognition from the Union in the three-store unit, to be effective October 31.  The withdrawals of recogni-tion were based on petitions that the Respondent received stating that the employees no longer wanted union repre-sentation.  We agree with the judge™s conclusions, inter alia, that the petitions were tainted by the Respondent™s unfair labor practices.  As explained below, we conclude that the petition in the ten-store unit was tainted by unfair labor practices that occurred in that unit, and that the petition in the three-store unit was tainted by unfair labor practices which occurred in both units. As an initial matter, we reject the position of the Re-spondent and our dissenting colleague that certain of the alleged unfair labor practices found by the judge are time barred by Section 10(b).  At the close of hearing, the judge permitted the General Counsel to amend the com-plaint to add allegations that the Respondent: (1) engaged in direct dealing by telling employees that it would not release their addresses to the Union unless the employees authorized it to do so; and (2) unlawfully solicited em-ployees to initiate or sign a decertification petition.  Our dissenting colleague contends, however, that these new allegations were not closely related to any timely allega-tions, including the refusal to bargain allegation, set forth in the underlying charges.  However, contrary to our dis-senting colleague, as all of the conduct alleged in the amended complaint occurred within a period of several months and was essentially alleged to be part of an over-all plan for the Respondent to rid itself of the Union, the conduct satisfies the tests of relatedness with respect to legal theory, factual circumstances, and the Respondent™s defenses.  See Ross Stores, 329 NLRB 573, 574Œ575 (1999).                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 All dates hereafter are 1996 unless otherwise indicated. Our dissenting colleague also would dismiss these al-legations because they were not included in the com-plaint.  We reject this argument.  Where a complaint fails to allege that specific conduct violates the Act, the Board may find a violation provided that the matter was fully litigated at the hearing.  See Cherry Hill Textiles, 309 NLRB 268 (1992), enfd. 7 F.3d 221 (2d Cir. 1993).  See also Atlanta Newspapers, 264 NLRB 878, 879 (1982).  Here, the Charging Party announced in its opening statement that it anticipated that the Respondent would take the position that its withdrawal of recognition was justified by a loss of majority status reflected in the em-ployee petitions.  The Charging Party stated that, once the Respondent presented this evidence, the Charging Party would present evidence showing that supervisory personnel had ﬁparticipated in precipitating (sic) those documents.ﬂ  Further, the Charging Party stated that it would be willing to give the Respondent the names of the supervisors involved in that conduct.  At the end of the hearing the judge granted the General Counsel™s motion to amend the complaint, as noted above.  Over the course of the hearing all the facts relevant to the allegations had been fully litigated.  The judge, nonetheless, offered the Respondent an extension of time, including a recess, to produce other evidence with regard to new allegations, specifically direct dealing and soliciting employees to initiate or sign a decertification petition.  After a recess, the Respondent restated its objections to the timeliness of the amendment but explicitly stated that it did not request a postponement to present additional evidence.  Accord-ingly, the Respondent cannot claim that it is prejudiced by the finding that it violated Section 8(a)(1), as alleged. Having found that certain of the unfair labor practices found by the judge are not time barred, we turn to the issue of whether those and other unfair labor practices tainted the petitions.  In Master Slack Corp., 271 NLRB 78, 84 (1984), the Board weighed the following factors in determining whether there was a causal relationship 332 NLRB No. 56  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576between unfair labor practices and a petition for decerti-
fication:  
 (1) The length of time between the unfair labor prac-

tices and the withdrawal of recognition; (2) the nature 
of the illegal acts, including the possibility of their det-
rimental or lasting effect on employees; (3) any possi-
ble tendency to cause employee disaffection from the 
union; and (4) the effect of the unlawful conduct on 
employee morale, organizational activities, and mem-

bership in the union.  Id. 
 Applying these factors here, we find a causal relation-
ship between the Respondent™s unfair labor practices and 

the expressions of employee dissatisfaction with the Un-
ion upon which the Respondent based its withdrawals of 
recognition from the Union.  While it may not have been 
the Respondent™s conduct that first sparked employee 
dissatisfaction with the Union, the Respondent nurtured 
the initial spark into fire when, on May 10, Johan Gallo, 
the Respondent™s West Coast human resources manager, 
and District Manager Scott Hook seized upon employee 
Troy Foster™s report of some employee discontent in the 
ten-store unit and 
commenced a course of unlawful con-
duct that reasonably tended to cause the employees in 
both units to reject the Union as their bargaining repre-
sentative.   
With respect to the ten-store unit, beginning in mid-
May, Gallo and Hook visited seven of the stores in the 

unit and, in violation of Section 8(a)(1) of the Act, di-
rectly solicited employees to sign decertification peti-
tions.  As the judge found, this solicitation included 
unlawful promises of better benefits, including enhanced 
holiday and sick leave, if th
e employees went nonunion.  
The Respondent also unlawfully refused to comply fully 
with the Union™s May 6 information request concerning 
the ten-store unit, and, in di
sregard of the Union™s status 
as the employees™ exclusive representative, unlawfully 
dealt directly with employees in May, June, and July 
over the Union™s request for their home addresses.
3  These unfair labor practic
es commenced less than 3 
months prior to the Respondent™s July 31 withdrawal of 
recognition in the ten-store unit and continued unreme-
died through that date.  See 
Americare Pine Lodge Nurs-
ing & Rehabilitation Center,
 325 NLRB 98, 98Œ99 
                                                          
                                                           
3 The collective-bargaining agreement for the ten-store unit was due 
to expire on July 31.  By letter dated May 6, the Union communicated 
its desire to reopen the agreement to the Respondent and requested 
certain information, including employees™ home addresses.  The Re-
spondent told the employees that it would not release their addresses to 
the Union unless they signed statements authorizing it to do so.  This 
occurred in spite of the fact that the Respondent had previously pro-

vided employees™ addresses to the Uni
on without such authorization.   
(1997), enf. denied in relevant part sub nom
. Americare 
Pine Lodge Nursing & Rehabilitation Center v. NLRB, 
164 F.3d 867 (4th Cir. 1999) (employer™s direct dealing 
with employees throughout July and August tainted 
withdrawal of recognition announced in September and 
made effective in December).   
The Respondent™s unfair la
bor practicesŠparticularly 
its solicitation of employees to sign and circulate the 

decertification-type petitions, promises of enhanced 
benefits, and direct dealing 
with employeesŠclearly are 
of a type that tend to have a lasting effect on employees 

and cause employee disaffection from a union.  See 
Anderson Enterprises
, 329 NLRB 760, 764 (1999) (di-
rect dealing and promise of 
bonus if employee circulated 
antiunion petition ﬁare clearly likely to undermine sup-
port for a unionﬂ).  Indeed, although employee Foster 
had suggested to the Respondent in late April or early 
May that there was some em
ployee discontent with the 
Union, the first dated signature on the petitions was not 
obtained until 2 days after the commencement of Gallo™s 
and Hook™s unfair labor practices on May 10.
4 Further, the Respondent™s unlawful conduct is of a 
character that reasonably tends
 to have a negative effect 
on organizational activities and union membership.  
Promises of enhanced benefits in the absence of a union 
tend to discourage union activ
ity because such promises 
send the unmistakable message that union representation 
is not only unnecessary, but that it is an obstacle, as op-
posed to a means, to achieving higher wages and bene-
fits.  Direct dealing with employees, moreover, tends to 
exacerbate this negative impact on union activity because 
it confirms the employer™s willingness to deal with em-
ployees outside the collective-
bargaining process.  See 
Americare Pine Lodge Nursing
, 325 NLRB at 98Œ99 
(direct dealing taints subse
quent withdrawal of recogni-
tion because it leads employees to believe that rejection 
of union representation is the turnkey to better benefits). 
For all of these reasons, we
 agree with the judge that 
the Respondent™s unfair labor practices tainted the peti-
tions underlying the Respondent™s July 31 withdrawal of 
recognition from the Union in 
the ten-store unit, thereby 
making that withdrawal violative of Section 8(a)(5) and 
(1) of the Act.   
For substantially similar reasons, we agree with the 
judge™s further conclusion that the Respondent™s Sep-

tember 26 withdrawal of re
cognition from the Union in 
the three-store unit was unlawful as well.  Significantly, 
the Respondent engaged in much of the same unlawful 
conduct in the thr
ee-store unit.  Th
e Respondent dealt 
directly with members of the three-store unit by telling 
 4 Some of the signatures are undated. 
 BRIDGESTONE/FIRESTONE, INC. 577them that it would not release their addresses to the Un-
ion unless they signed statements authorizing it to do so.
5  Thus, as it did in the ten-store unit, the Respondent inter-

jected itself between the Union and the employees in the 
three-store unit in violation of Section 8(a)(5) and (1) of 
the Act, causing the same negative effects on the Union 
and its relationship with the employees described above. 
The Respondent™s unlawful refusal to comply with the 
Union™s August 26 request for information concerning 
the three-store unit likewise ha
d a reasonable tendency to 
induce dissatisfaction with the Union.  John Gill, the 
Respondent™s senior union relations representative, ad-
mitted that he did not respond to the Union™s request 
because he had information th
at the employees were con-
sidering getting ﬁrid of the Union.ﬂ  But at the time, in 
late August and through September, Gill had no objec-
tive basis for questioning the Union™s majority support.  
Thus, he consciously and unjustifiably delayed in re-
sponding to the Union™s request to give employee 
discontent with the Union, which the Respondent had 
helped to create, time to fester.   
It is reasonable to conclude, moreover, that Gill™s ac-
tions actually further stoked employee discontent with 
the Union during this period because the information was 
requested specifically to help the Union to prepare for 
negotiations.  The parties had scheduled a bargaining 
session for October 9 and, as noted above, the contract 
was due to expire on October 31.  By refusing to provide 
the requested information, the Respondent impeded the 
Union™s ability to contact employees and to prepare for 
the upcoming negotiations. That conduct too thus rea-
sonably tended to create th
e impression among employ-
ees that the Union was ineffectual. 
In sum, the Board has stat
ed that ﬁan employer who 
engages in efforts to have its employees repudiate their 
union must be held responsible for the foreseeable con-
sequence of its conduct.ﬂ  
Hearst Corp.,
 281 NLRB 764, 
765 (1986), enfd
. 837 F.2d 1088 (5th Cir. 1988), rehear-
ing denied 840 F.2d 15 (5th Cir. 1988).  Here, in accor-

dance with 
Master Slack
, supra, we have considered the 
timing and nature of the Respondent™s unfair labor prac-
tices, and have found that, by this misconduct, the Re-
spondent set in motion a chain of events that resulted in 
the employees in both units signing petitions repudiating 

the Union.  Accordingly, we conclude that the Respon-
dent™s withdrawals of recognition from the Union based 
on those petitions violated Section 8(a)(5) and (1) of the 
Act.                                                             
 5 This occurred before the Union, on August 26, requested from the 
Respondent home addresses for the em
ployees in the three-store unit.  
The collective-bargaining agreement fo
r the three-store unit was due to expire on October 31. 
Finally, we also agree with the judge, for the reasons 
fully set forth in 
Caterair International
, 322 NLRB 64 
(1996), that an affirmative bargaining order is warranted 

in this case as a remedy for the Respondent™s unlawful 
withdrawal of recognition from the Union.  We adhere to 
the view, reaffirmed by the Bo
ard in that case, that an 
affirmative bargaining order is ﬁthe traditional, appropri-
ate remedy for an 8(a)(5) refusal to bargain with the law-
ful collective bargaining repr
esentative of an appropriate 
unit of employees.ﬂ Id. at 68.   
In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts 
of each case, the imposition of 
such an order.  See, e.g., 
Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Building Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. 
Cir. 1997); and 
Exxel/Atmos v. NLRB
, 28 F.3d 1243, 
1248 (D.C. Cir. 1994).  In the 
Vincent
 case, the court 
summarized the court™s law as
 requiring that an affirma-
tive bargaining order ﬁmust 
be justified by a reasoned 
analysis that includes an explicit balancing of three con-
siderations: (1) the employees™ § 7 rights; (2) whether 
other purposes of the Act override the rights of employ-
ees to choose their bargaining representatives; and (3) 
whether alternative remedies are adequate to remedy the 
violations of the Act.ﬂ  209 F.3d 738. 
Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair
, we have 
examined the particular fact
s of this case as the court 
requires and find that a balancing of the three factors 
warrants an affirmative bargaining order.   
(1)  An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the em-
ployer™s withdrawal of recogn
ition.  At the same time, an 
affirmative bargaining order, with its attendant bar to 
raising a question concerning the Union™s continuing 
majority status for a reasonable time, does not unduly 

prejudice the Section 7 rights of employees who may 
oppose continued union representation because the dura-
tion of the order is no longer than is reasonably necessary 
to remedy the ill effects of the violation.  
Moreover, we note that, in addition to unlawfully 
withdrawing recognition, Re
spondent failed to furnish 
information requested by the Union; promised better 
benefits to employees if they
 rejected the Union; dealt 
directly with employees by requiring them to sign forms 
to release their home addresse
s to the Union; and solic-
ited employees to initiate and sign decertification peti-

tions.  These actions clearly
 signaled to the employees 
the Respondent™s continuing disregard for their bargain-
ing representative.  Although several years have elapsed 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578since these unfair labor pr
actices were committed, the 
seriousness of these violations in undermining employee 
support for the Union would likely have a long-lasting 
effect.   
We further note that, as found by the judge, the March 
12, 1996 decertification petitio
n did not reflect employee 
free choice under Section 7, but rather the effect of the 

Respondent™s serious prewithdrawal unfair labor prac-
tices described above.  We find that these additional cir-
cumstances further support giving greater weight to the 
Section 7 rights that were infringed by the Respondent™s 
unlawful withdrawal of recognition. 
(2)  The affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining or to engage 
in any other conduct designed to further discourage sup-
port for the Union.  It also ensures that the Union will not 
be pressured, by the possibility of a decertification peti-
tion, to achieve immediate resu
lts at the bargaining table 
following the Board™s resolution of its unfair labor prac-
tice charges and issuance of a cease-and-desist order.   
(3)  A cease-and-desist orde
r, without a temporary de-
certification bar, would be inadequate to remedy the Re-

spondent™s violations because it would permit a decerti-
fication petition to be filed before the Respondent had 
afforded the employees a reasonable time to regroup and 

bargain through their representa
tive in an effort to reach 
a collective-bargaining agreem
ent.  Such a result would 
be particularly unfair in 
circumstances such as those 
here, where litigation of the Union™s charges took several 
years and many of the Respondent™s unfair labor prac-
tices were likely to have a continuing effect, thereby 
tainting any employee disaffection from the Union aris-
ing during that period or immediately thereafter.  We 

find that these circumstan
ces outweigh the temporary 
impact the affirmative bargaining order will have on the 
rights of employees who oppose continued union repre-
sentation. 
For all the foregoing reasons, we find that an affirma-
tive bargaining order with 
its temporary decertification 
bar is necessary to fully remedy the allegations in this 
case.  REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, we shall 
order the Respondent to recognize and, upon request, 
bargain with the Union as
 the exclusive collective-
bargaining representative of the employees in each bar-
gaining unit and, if an understanding is reached, to em-
body the understanding in a signed agreement.  We shall 
also order the Respondent to furnish the Union with the 
information requested on May 6, 1996, for the ten-store 
unit and on August 26, 1996, for the three-store unit.  In 

addition
, the Respondent shall make whole all employees 
who suffered financial loss as a result of unilateral 
changes to be computed
 in accordance with 
Ogle Protec-
tion Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 
(6th Cir. 1971), with interest as computed in 
New Hori-
zons for the Retarded
, 283 NLRB 1173 (1978).
6 We shall also modify the judge™s cease-and-desist re-
medial provisions to provide for a narrow order as the 
Respondent™s unfair labor practices do not warrant impo- 
sition of a broad order.  
Hickmott Foods
, 242 NLRB 1357 
(1979). 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and set forth in full below and orders that the 
Respondent, Bridgestone/Firestone, Inc., San Diego, 
California, its officers, agen
ts, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Soliciting employees to sign decertification peti-
tions and promising employees more favorable benefits 
if they signed such petitions. 
(b) Dealing directly with employees and bypassing the 
Union by requiring employees to sign authorization 

forms specifically permitting disclosure of requested 
necessary and relevant bargaining unit information be-
fore providing it to the Union. 
(c) Withdrawing recognition from the Union in the 
ten-store bargaining unit and in the three-store bargain-
ing unit and thereafter refusing to bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the employees in those units. 
                                                          
 6 The parties, at hearing, stipulat
ed that there were changes in the 
wage rates paid to some employees 
in the ten-store unit after July 31 and changes in the wage rates paid to
 some employees in the three-store 
unit after October 31. 
The Charging Party has also excepted to the judge™s failure to pro-
vide that it be made whole for the Respondent™s failure to honor its 
dues-checkoff obligations after withdrawing recognition from the Un-
ion.  The complaint does not allege such an allegation, nor was the 
issue fully and fairly litigated in th
e course of this proceeding.  More-
over, there are no exceptions to the judge™s findings that the collective-
bargaining agreements in the ten-store and three-store units expired 
July 31 and October 31, 1996, respectively.  Because the checkoff 
provisions do not survive expiration 
of the contracts, the Respondent 
has no obligation, under the collective-bargaining agreements at issue, 
to continue to check off dues after these dates.  See 
Hacienda Resort 
Hotel & Casino
, 331 NLRB No. 89 (2000).  Accordingly, we find no 
merit in the Charging Party™s exceptions. 
 BRIDGESTONE/FIRESTONE, INC. 579(d) Failing and refusing to furnish the Union with in-
formation it has requested which is necessary and rele-
vant to the Union in the performance of its duties as the 
exclusive collective-bargaining
 representative of the em-
ployees in the appropriate unit. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize and, on request, bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the employees in each of the 
following appropriate units 
concerning terms and conditions of employment and, if 
an understanding is reached, embody the understanding 
in a signed agreement. 
(1) The following employees of Respondent (the ten-
store unit), constitute a unit appropriate for the purposes 

of collective bargaining within the meaning of Section 
9(b) of the Act: 
 All mechanics and tire service employees employed by 

the Respondent at its facilities located at 2531 Plaza 
Boulevard, National City, California (store #2241), 
8788 Navajo Road, San Diego, California (store 
#2242), 830 Broadway, Chula Vista, California (store 
#2243), 5577 Lake Murray Boulevard, La Mesa, Cali-
fornia (store #2244), 943 Highland Avenue, National 
City, California (store #2245), ﬁAﬂ Bernardo Drive, 
Rancho Bernardo, California (store #2246), 1136 ﬁCﬂ 
Street, San Diego, California (store #2247), 9690 
Reagan Road, Mira Mesa Shopping Center, San Diego 
California (store #2249), 1245 Garnet Avenue, San 
Diego California (store #2250), and 9763 Mission 
Gorge Boulevard, Santee, California (store #2251); ex-
cluding salesmen, office and clerical employees, 
watchmen, guards and supervisors as defined in the 
Act. 
 (2) The following employees of Respondent (three-
store unit), constitute a unit appropriate for the purposes 
of collective bargaining within the meaning of Section 
9(b) of the Act: 
 All mechanics and tire service employees employed by 

the Respondent at its facilities located at 1454 Union 
Street, San Diego, California (store #2253), 435 North 
2nd Street, El Cajon, California (store #2254), and 
4161 Convoy Street, San Diego, California (store # 
2255); excluding salesmen, office and clerical employ-
ees, watchmen, guards and supervisors as defined in 
the Act. 
 (b) Furnish the Union with information requested on 
May 6, 1996, for the ten-store unit and on August 26, 

1996, for the three-store unit: A list of all current bar-
gaining unit employees, their current home addresses, 
dates of hire, job classification, company seniority, clas-
sification seniority, and current rates of pay, including 
premium pay where applicable. 
(c) Make whole the employees in the ten-store unit and 
the three-store unit, with inte
rest, for any loss of earnings 
and other benefits they may have suffered by the Re-
spondent™s unlawful refusal to apply the terms and condi-
tions of employment set forth in the collective-
bargaining agreements, which expired July 31, 1996, and 
October 31, 1996, respectively, until such time as Re-
spondent bargains in good faith to impasse or enters into 
a collective-bargaining agre
ement, in the manner set 
forth in the remedy section of this decision. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
all its facilities in the appropriate bargaining units de-
scribed above, copies of th
e attached notice marked ﬁAp-
pendix.ﬂ
7  Copies of the notice, on forms provided by the 
Regional Director for Region 21, after being signed by 

the Respondent™s authorized representative, shall be 
posted by the Respondent immediately upon receipt and 
maintained for 60 consecutive days in conspicuous 
places including places where notices to employees are 
customarily posted.  Reasonab
le steps shall be taken to 
ensure that the notices are not altered, defaced, or cov-

ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current and 
former employees employed by the Respondent at any 
time since May 10, 1996. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN, dissenting in part. 
                                                          
 7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580My colleagues conclude that the Respondent engaged 
in 8(a)(1) and 8(a)(5) violations which allegedly tainted 
decertification petitions.  However, as discussed below, I 
conclude that these allegations are not properly a part of 
this case.  First, the complaint does not allege these 
violations.  Second, even if the complaint were deemed 
to allege these violations, such complaint allegations are 

not supported by a timely charge. 
I.  DEFICIENCIES OF THE COMPLAINT 
As to the allegations in the complaint, a promise of 
benefit was 
never
 alleged.  Further, allegations of direct 
dealing and solicitation of decertification petitions were 
alleged only at the very end of the hearing.  Of course, it 
is essential to due process that a respondent be given 
notice of the allegations 
before
 the respondent is called 
upon to present its defense.  In that way, a respondent 
can defend itself.  This was not done in this case.  As 
noted in my dissent in 
Dico Tire, Inc
, 330 NLRB 1252, 
slip op. at 4 (2000), the General Counsel should make 
any amendments to the complaint 
before
 the hearing or, 
at least, at the conclusion of his case-in-chief, so as to 
give the respondent adequate time for defense prepara-
tion.  Here, the amendment came at the close of the hear-
ing.  Further, in his opening statement, the General 
Counsel pointed only to the alleged refusal to furnish 
information as the unfair labor practice which tainted the 
decertification petition.  My colleagues note that the 
Charging Party 
stated, at the opening 
of the hearing, that 
it (Charging Party) intended to adduce evidence of the 

Respondent™s supervisors™ involvement in the instigation 
of the decertification petitions
.  Of course, it is the 
Gen-eral Counsel
 who controls what is to be alleged to be 

unlawful.  Here, the General Counsel did not include the 
allegation in the complaint, and declined to amend the 
complaint to include the allegation after the Charging 

Party mentioned it.   
Concededly, the General Counsel later sought to 
amend the complaint, but only after the conclusion of the 

hearing.  I recognize that, at
 that point, the Respondent 
could have asked for more time to rebut the new allega-

tions.  However, my point concerns the orderliness of 

litigation.  A complaint should make the appropriate al-
legations, and 
then
 the evidence should be heard, not 
vice-versa.  Particularly wh
ere, as here, the General 
Counsel knows (
before 
the evidence is 
adduced) of the 
alleged misconduct, he should not wait until 
after 
the 
evidence is adduced to make his allegations.
1                                                           
                                                                                             
1 Cherry Hill Textiles, 309 NLRB 268 (1992), enfd. 7 F.3d 221 (2d 
Cir. 1993), is clearly distinguishable.  In that case, the original com-
plaint alleged the facts constituting the violation.  That is not true in the 
instant case.  Similarly, 
Atlanta Newspapers
, 264 NLRB 878, 879 
(1982), is clearly distinguishable.  In that case, the original complaint 
II.  DEFICIENCIES OF THE CHARGE 
Even assuming arguendo th
at the complaint was effec-
tively amended to include the allegations of solicitation 
to sign decertification petitions, promises of benefits, and 
direct dealing, these allegations are not contained in the 
charges. The underlying charges in this
 case allege only that the 
Respondent refused to bargain collectively with the Un-

ion.  There is also included 
in the charges a ﬁboilerplateﬂ 
allegation that the Respondent ﬁby these and other acts 
and conductﬂ interfered with, restrained, and coerced 
employees in the exercise of
 the rights guaranteed by 
Section 7 of the Act.  As to the ﬁrefusal to bargainﬂ alle-

gation, the charge regarding each of the units was filed 
on the heels of the withdrawal of recognition, and thus 
these charge allegations have reference to that conduct.  
As to the ﬁboilerplateﬂ allegations, the Board stated in 
Nickles Bakery, 296 NLRB 927, 928 (1989), that allow-
ing the boilerplate ﬁother actsﬂ language to support 
8(a)(1) complaint allegations 
contravenes Section 10(b)™s 
mandate that the Board ﬁnot originate a complaint on its 
own initiative.ﬂ  Thus, the conduct that allegedly tainted 
the petition was not included in the allegations of the 
charges. Nor are the complaint allegations (assumed arguendo) 
ﬁclosely relatedﬂ to the charge allegations.  Under 
Redd-I, Inc.
, 290 NLRB 1115 (1988),
 the Board examines 
three factors to determine whether an allegation is 
closely related to the allegations in a timely filed charge: 
(1) whether the allegations involve the same legal theory 
and the same Section of the Act; (2) whether the allega-
tions arise from the same factual circumstances or se-
quence of events; and (3) whether a respondent would 
raise similar defenses to the two sets of allegations. 
As to the first factor, the 
charge alleges an 8(a)(5) 
withdrawal of recognition.  
The complaint alleges vari-
ous 8(a)(1) violations.  The 8(a)(5) allegation is based on 
the legal theory that the Union is the legal representative, 
and that the withdrawal of recognition was unlawful.  
The 8(a)(1) allegations are based on the principle that 
statements were made, and that they interfered with Sec-

tion 7 rights. 
As to the second 
Redd-I 
factor, the allegation of the 
charge was a refusal to bargain.  Such refusals occurred 
on August 1 and September 24.  The complaint allega-
tion of direct dealing was based on a letter, signed by 
Manager Hook and faxed to each store on June 5, in-

forming employees of the Union™s information request 
 alleged an 8(a)(3) discharge.  The General Counsel was permitted to 
allege later that the same discharge also violated Sec. 8(a)(1).  That 
situation bears no resembla
nce to the instant case. 
 BRIDGESTONE/FIRESTONE, INC. 581and stating that it would not release the addresses unless 
the employees authorized it to do so.  The alleged prom-
ise of benefit occurred in May, as did the solicitation of a 
decertification petition and the direct dealing. 
Finally, the defenses to each of these allegations also 
differ materially.  The defense to the allegations of re-
fusal to bargain is a showing that a majority of unit em-
ployees in each unit had sign
ed decertification petitions.  
Defenses to the allegation of direct dealing would in-

clude evidence that the conduc
t at issue did not occur or 
evidence that the Respondent had a genuine basis for 
being concerned for the safety and confidentiality of em-
ployees if the information fell into the hands of the Un-
ion.  With respect to the 8(a)(1) allegations, the defense 
would be evidence that the co
nduct had not occurred, or 
that it did not interfere with, 
coerce or restrain the exer-
cise of a Section 7 right.
2 Thus, under the test of 
Redd-
I, I conclude that the 
complaint and amendment to the complaint went beyond 
the scope of the charges and are not closely related to any 
timely filed charge.  They ar
e therefore barred by Section 
10(b). 
As I have concluded that the alleged tainting conduct 
is not properly before the Board (except perhaps the re-

fusal to give information), I find that the petitions were 
not tainted by unfair labor practices.  I therefore find that 
the Respondent had a good-faith doubt as to the majority 

status of the Union in both 
of the units, based on decerti-
fication petitions signed by a majority of employees in 

those units.  Therefore I would dismiss the allegations 
that the Respondent has unlawfully withdrawn recogni-
tion from the Union. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the United Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize  
To form, join, or assist any union  
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection  
                                                          
 2 The refusal to give information is
 arguably ﬁclosely relatedﬂ to the 
withdrawal of recognition.  However, there is no showing that this 
alone caused the disaffection. 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT solicit our employees to sign a petition 
to decertify the Union. 
WE WILL NOT deal directly with employees and by-
pass the Union by requiring employees to sign authoriza-
tion forms specifically permitting disclosure of re-
quested, necessary, and relevant bargaining unit informa-
tion before providing it to the Union. 
WE WILL NOT withdraw re
cognition from, or refuse 
to bargain collectively with, Automotive and Allied In-

dustries Employees, Teamsters, Local 481, International 
AFLŒCIO as the representative of our employees in the 
appropriate units described as follows.  
(1) The following employees of Bridgestone/Firestone, 
Inc. (the ten-store unit), constitute a unit appropriate for 

the purposes of collective ba
rgaining within
 the meaning 
of Section 9(b) of the Act: 
 All mechanics and tire service employees employed by 

us at our facilities located at 2531 Plaza Boulevard, Na-
tional City, California (store #2241), 8788 Navajo 
Road, San Diego, California (store #2242), 830 
Broadway, Chula Vista, California (store #2243), 5577 
Lake Murray Boulevard, La Mesa, California (store 
#2244), 943 Highland Avenue, National City, Califor-

nia (store #2245), ﬁAﬂ Bernardo Drive, Rancho 
Bernardo, California (store #2246), 1136 "C" Street, 
San Diego, California (store #2247), 9690 Reagan 
Road, Mira Mesa Shopping Center, San Diego Califor-
nia (store #2249), 1245 Garnet Avenue, San Diego 
California (store #2250), and 9763 Mission Gorge 
Boulevard, Santee, California (store #2251); excluding 
salesmen, office and clerical employees, watchmen, 
guards and supervisors as defined in the Act. 
 (2) The following employees of Bridgestone/Firestone, 
Inc. (the three-store unit), constitute a unit appropriate 
for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act: 
All mechanics and tire service employees employed by 
us at our facilities located 454 Union Street, San Diego, 
California (store #2253), 435 North 2nd Street, El 
Cajon, California (store #2254), and 4161 Convoy 
Street, San Diego, California (store # 2255); excluding 
salesmen, office and clerical employees, watchmen, 
guards and supervisors as defined in the Act. 
 WE WILL NOT refuse and fail to furnish the Union 
with the following information requested on May 6, 
1996, for the ten-store unit and on August 26, 1996, for 
the three-store unit: A list of all current bargaining unit 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582employees, their current home addresses, dates of hire, 
job classification, company 
seniority, classification sen-
iority, and current rates of pay, including premium pay 
where applicable. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Union as the exclusive representative of the employees in 
the bargaining units described above concerning terms 
and conditions of employment and, if an understanding is 
reached, embody the understanding in a signed agree-
ment. 
WE WILL, furnish the Union with the following in-
formation requested on May 6, 1996, for the ten-store 
unit and on August 26, 1996, for the three-store unit: A 
list of all current bargaining unit employees, their current 
home addresses, dates of hire, job classification, com-

pany seniority, classification seniority, and current rates 
of pay, including premium pay where applicable. 
WE WILL make whole the employees in the ten-store 
unit and the three-store unit, with interest, for any loss of 
earnings and other benefits they may have suffered as a 
result of our unlawful refusal to apply the terms and con-
ditions of employment set forth in the collective-
bargaining agreements, which expired July 31, 1996, and 
October 31, 1996, respectively, until such time as we 
bargain in good faith to impasse or enters into a collec-
tive-bargaining agreement. 
BRIDGESTONE/FIRESTONE, INC. 
 Neil A. Warheit, Esq.
, for the General Counsel. 
Brian West Easley, Esq. 
(Jones, Day, Revis & Pouge), of Dal-
las, Texas, for the Respondent.
 Richard D. Prochazka, Esq. 
(Prochazka & Associates)
, of San 
Diego, California, for theCharging Party. 
DECISION STATEMENT OF THE CASE 
GERALD A. WACKNOV, Administrative Law Judge.  Pur-suant to notice a hearing in this matter was held before me in 
San Diego, California, on June 12 and 13, 1997. The original charge in Case 21ŒCAŒ31471 was filed on July 31, 1996, by 
Automotive & Allied Industries Employees, Teamsters, Local 
481, AFLŒCIO (the Union), and the original charge in Case 
21ŒCAŒ31592 was filed by the Union on September 26, 1996.  
On February 28, 1997, the Regi
onal Director for Region 21 of 
the National Labor Relations Board (the Board) issued a con-
solidated complaint and notice of 
hearing alleging violations by 
Bridgstone/Firestone, Inc. (the
 Respondent) of Section 8(a)(1) 
and (5) of the National Labor Re
lations Act (the Act).  The 
Respondent, in its answer to the complaint, denies that it has 
violated the Act as alleged. 
The complaint was amended at the hearing and two addi-
tional items alleged to 
be violative of Section 8(a)(1) and (5) of the Act, litigated fully during the course of the proceeding, 
were included:  that the Resp
ondent unlawfully engaged in 
direct dealing with the employees
 by requesting them to sign a 
statement if they did not want 
their addresses furnished to the 
Union pursuant to the Union's request for information; and by 

soliciting employees to sign decertification petitions.   
The parties were afforded a full opportunity to be heard, to 
call, examine and cross-examine witnesses, and to introduce 
relevant evidence.  Since the close of the hearing, briefs have 
been received from counsel fo
r the General Counsel (the Gen-
eral Counsel) and counsel for the Respondent.  On the entire 
record,1 and based upon my observation of the witnesses and 
consideration of the briefs s
ubmitted, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, is engaged in the retail sale 
of tires and the servicing of automobiles, and operates retail 

stores throughout the United States.  In the course and conduct 
of its business operations, the Respondent derives gross reve-
nues in excess of $500,000, and receives at its California loca-
tions goods valued in excess of $50,000 either directly from 
points outside the State of Calif
ornia, or directly from other 
enterprises located in the State of California which, in turn, 

purchase and receive the same 
goods directly from points out-
side the State of California.  It is admitted and I find that the 

Respondent is engaged in commerce or in an industry affecting 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II. THE LABOR ORGANIZATION INVOLVED  
It is admitted and I find that at all material times the Union 
has been a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Issues  
The principal issue raised by the pleadings is whether the 
Respondent has violated Section 
8(a)(1) and (5) of the Act by 
causing employees to sign decertification petitions and thereaf-

ter withdrawing recognition from the Union in two separate 
units at a time when the Union continued to be the exclusive 
collective bargaining representative of the employees in each 
unit; and by failing to furnish certain employee information 
requested by the Union for the purposes of collective bargain-
ing. B.  The Facts 
The Respondent has maintained a collective bargaining rela-
tionship with the Union for approximately 40 years.  The Union 

has represented certain mechanics and tire service employees of 
the Respondent in two separate un
its in the San Diego, Califor-
nia area (the ten-store unit) and (the three-store unit).  Separate 
                                                          
 1 The General Counsel™s unopposed motion to correct the transcript 
is granted.  BRIDGESTONE/FIRESTONE, INC. 583collective-bargaining agreements for each unit expired at dif-
ferent times, the contract in the ten-store unit expiring on July 
31, 1996, and the contract in the three-store unit expiring on 
October 31, 1996.
2 On May 6, Business Agent and 
Organizer Bruce Darby sent 
the Respondent, in the same envel
ope, a contract reopener letter 
and a separate letter request
ing the following bargaining unit 
information:  In preparation for negotiations. . . . lease furnish the 
Union with the following information: 
A list of all current bargaining unit employees, their 
current home addresses, dates of hire, job classification, company seniority, classification seniority, and current 

rates of pay, including pr
emium where applicable.  
 Darby testified that in about 
mid-May, he received several 
phone calls from unit members who advised him that represen-tatives of the Respondent were going around to some of the 
stores in the ten-store unit and soliciting members to decertify 
the Union.  On about June 12, Darby phoned John Gill, the 
Respondent™s labor relations representative, and informed him 
that District Manager Scott 
Hook and Human Resources Man-
ager Johan Gallo were attempting to cause employees to decer-
tify the Union, and that Darby wanted them to stop such unlaw-
ful interference. Gill said that 
he would contact Hook and Gallo 
and tell them to discontinue such activities.  During the same 
conversation, Darby told
 Gill that he wanted the requested bar-
gaining unit information he had as
ked for in his May 6 letter as 
the initial negotiating session for the ten-store unit had been 
scheduled for July 24, and Darby wanted to communicate with 
the employees prior thereto in order to prepare bargaining pro-
posals.  Up to that point he had received no information.  Gill 
replied, according to Darby, that the Union was entitled to the 
information and that he would contact the San Diego District 
Office and tell them to 
provide the information. 
Darby did not receive such information until July 15, by fax 
from Kim Garcia, administrative assistant at the San Diego 
district office. The list was not 
complete and only contained 51 
names, although there were known to be over 60 unit members 
in the ten-store unit; further, the addresses of many named em-
ployees were not included. Because of frequent employee turn-
over and the fact that the Respondent did not regularly forward 
accurate monthly information to the Union, Darby did not 
know how many unit employees were
 in the ten-store unit at 
the time, or their current addre
sses. In earlier bargaining nego-
tiations, in 1993, similar information was requested and ad-
dresses were not deleted.  Nor had the Respondent ever raised  
any issue of employee privacy or confidentiality with Darby 
during the many years of the collective bargaining relationship.      
A bargaining session in the ten-
store unit was held on July 
24, as scheduled.  Scott Hook, 
John Gill and Johan Gallo repre-sented the Respondent.  Apparent
ly, the meeting was simply an 
introductory session and bargaining, if any, was abbreviated.  
Another meeting was scheduled for August 27. 
                                                          
   2 All dates or time periods here
inafter are within 1996 unless other-
wise specified. 
However, no further meetings 
were held, as on July 31, 
1996, Darby received a letter from the Respondent canceling 
the scheduled bargaining meeting and stating that subsequent to 
the July 24 bargaining session the Respondent had received 
petitions signed by a majority 
of unit employees stating that 
they no longer wished to be represented by the Union and that, 

ﬁ[p]ursuant to the petitions an
d other objective considerations 
showing absence of majority support, the law prohibits us from 
negotiating for a successor agreement, and the Company with-
draws recognition of Local 481 
effective August 1, 1996.ﬂ  
Regarding the three-store unit, 
Darby sent a similar  reopener 
letter dated August 26, and also, in order to prepare for negotia-
tions, requested similar bargaini
ng information, namely, ﬁA list 
of all current bargaining unit employees, together with their 
current home address, date of hi
re, job classification, company 
seniority, classification senior
ity, and current rate of pay 
including premium pay where applicable.ﬂ
A meeting was set up for bargaining in this three-store unit 
but it was not held, as the Resp
ondent, by letter dated Septem-
ber 24, stated that it had received a petition signed by a major-

ity of the unit employees that they no longer desired to be rep-
resented by the Union; therefore the Respondent canceled the 
negotiating session scheduled for Oc
tober 9, and stated that it 
would continue to recognize the union and honor the agreement 
only through its October 31 expiration date. 
Kim Garcia is administrative as
sistant for District Manager 
Scott Hook.  Garcia testified 
that in May the Respondent re-
ceived a request for information from the Union regarding the 
ten-store unit, and that she contacted Human Resources Direc-
tor Gallo about the request.  Gallo, in turn, referred Garcia to 
John Gill.  It was ultimately decided that the Respondent should 
send out an authorization request to the employees prior to 
volunteering their addresses to the Union.  Garcia testified that 
in other situations, not involvi
ng the Union, she customarily 
does not give out such information without authorization.  
Thereupon, a notice issued by District Manager Hook was 
faxed to each store wherein the Respondent asked for permis-
sion of each employee prior to giving out their address to the 
Union. The notice, dated 
June 5, is as follows:  In preparation for the upcoming negotiations, the Un-
ion (Local 481) has requested yo
ur current address, date of 
hire, job classification, company seniority and current rate 

of pay. 
In compliance with the Union™s request, we will be 
glad to furnish them with all the information they request, 
EXCEPT, your home address.  In order to provide the Un-
ion with your home address, 
it will take your authorization 
for Firestone to release that information.. 
If you agree to authorize Firestone to release your 
home address, please sign and date below and return it to 
your Store Manager for mailing to the District Office. 
 Thereafter, each union employees was required to sign a state-
ment either giving permission 
or denying permission for the 
Respondent to disclose his or he
r home address to the Union,  
Garcia testified that a similar 
request for information was re-
ceived for the three-store unit on August 26, and Garcia again 
contacted Gallo.  Gallo told her that the Respondent had broken 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584off negotiations with the Union and had declined to recognize the Union, and that there was to be no further contact with the 
Union unless she was notified othe
rwise. Therefore, she did not 
furnish any information to the Union regarding the three-store 
unit. According to Garcia, the process of obtaining employee au-
thorization from employees in the ten-store unit took some time 
and it was not until July 3, that she faxed the requested infor-
mation, except for the addresses of employees who did not 
authorize such disclosure, to the Union.  After a subsequent 
conversation during which the Union denied having been fur-
nished the information, she again faxed the same information 
on July 15.
3 Garcia testified that at some
 point she began receiving some phone calls from employees who asked her ﬁhow to get out of 
the Union.ﬂ  She advised Hook about the calls, and Hook, after 
inquiring about what to do, later 
told her to refer such employ-
ees to the National Labor Relations Board; however, it appears 
that, instead, employees were 
referred to the Respondent™s 
headquarters.   
In May, June, and July, acco
rding to Garcia, the following 
problem arose. Employees were
 not signing up with the Union 
as they were required to do unde
r the union-security clause in 
the contract.  Thus, during the 
new hire orientation Garcia 
would tell them that it was their obligation to go to the union 
hall and sign up.  They were also told the amount of their initia-
tion fee and monthly union dues. 
 However, many of the new 
hires neglected to do this, and the Union, discovering that such 
employees had been hired but had not become union members, 
began sending out letters to th
e various store mangers telling 
them that certain employees had not signed up.  The store man-
agers then required these employees to sign up, after which the 
Union assessed them back dues from the time they became 
employed; sometimes such back 
dues amounted to as much as 
$200.  Later, according to Garcia, the union representative 

brought the registration cards and payroll authorization cards to 

her so that she could have the employees fill them out during 
the orientation and mail them in.  This process was initiated in 
about late May.  The regist
ration cards contained the em-ployee™s  name, address, phone num
ber, store number, classifi-cation code, and the amount they were earning.  Garcia had 
these forms filled out by all new employees and provided the 
information to the Union in May, June, and July.   
Garcia admitted that the list of names of unit members in the 
ten-store unit that she sent to the Union was not complete.  
Thus, Garcia testified that 
two new unit employees had not 
signed up with the Union and were not on the list.  Further, the 
list may not have been  ﬁreal accurateﬂ because terminated 
employees may have been inadvertently left on the list.  How-
ever, Garcia testified that, ﬁI would say it™s about 90 percent 
accurate.ﬂ  
Garcia testified that the payr
oll department would provide 
the Union with an employee™s 
change of address only if the 
Union asked for it; therefore the Union would not automatically 

receive such information and, unless notified directly by the 
                                                          
 s.                                                            
3 Garcia testified that although she 
has the fax confirmation for July 
15, she does not have the July 3 confirmation. 
employee, would not know the em
ployee™s current address.  
Further, Garcia™s policy in not automatically disclosing such 
information might have been different than the policy of the 
payroll department.  She was unab
le to explain the rationale for 
the two conflicting policies, and maintained that it had always 
been her practice to ask employees for their permission to give 
the Union any personal information.  
Troy Foster, called as a witness by the Respondent, is cur-
rently employed by the Respondent and has been a technician 
at the Pacific Beach store for 3 years. Foster testified that dur-
ing the course of general convers
ations over lunch or a cigarette 
with five or six employees at th
e store, certain of them began 
expressing their opinion that the Union wasn™t doing them any 
good, that there was no contact with the Union, that they re-
ceived nothing in the mail from the Union, and that they were 
basically unhappy with the union 
representation they were pay-
ing for.  As a result, Foster as
ked his store manager what could 
be done, and subsequently the 
manager gave him a phone num-
ber to call.  The number was that
 of the Respondent™s Rolling 
Meadows, Illinois headquarters and, according to Foster, upon 
talking with someone
4 ﬁthey faxed me basically the words that 
are in the petition that I wrote.ﬂ  He did this of his own volition 

and had no meetings with management representatives; nor 
were there any promises or threats made. 
Foster testified that in about the beginning of June, he went 
around to four other stores and talked to the employees there. 
He would ask some of the store 
managers whether he could talk to the people and he was give
n permission to speak to them 
during their working time; however, according to Foster, the 
employees didn™t want any invo
lvement with the petition and 
there were only one or two em
ployees who signed the petition 
in his presence. Thus, according to Foster, ﬁMost of the stores 
that I went to nobody would sign [t
he petitions].ﬂ  However, he 
believes that his efforts ﬁstarted a lot of talk about the Union 
and all that.ﬂ  At some point Fo
ster obtained an employee bene-
fits booklet from Garcia containi
ng the benefits for employees 
of the Respondent™s nonunion stores, as the unit employees 

were concerned about the benefits they would receive as 
nonunion employee
Foster left one petition at one of the stores he visited and 
mailed another petition containi
ng some signatures to the Re-spondent™s headquarters in Rolling Meadows where the Com-pany™s labor relations de
partment is located.  
Although Foster testified that he
 could not recall whether he circulated the petitions before or after Hook and Gallo came to 
his store, infra, to talk about the situation, the petition he circu-
lated is dated June 6.
5  However, according to Foster, at some 
point Hook and Gallo did come out to his store and spoke to the 
employees:  Foster testified that
 ﬁI believe it was about the 
benefits of non-Union stores I think. They didn™t really speak 
about it but they told us there™s things in the works about it. . . . 
Yeah. That they were putting it together or something .
 . . T
he company was putting it together.ﬂ   
 4 Foster did not know the identity of the individual to whom he was 
referred. 
5 In fact, it appears that none of 
the petitions were signed earlier than 
May 12, 2 days following the visit 
to the stores by Gallo and Hook. 
 BRIDGESTONE/FIRESTONE, INC. 585Roger Lutz, since December 1, has been the manager of ve-
hicle services at the C Street st
ore, and through July was a lead 
technician in one of the stores in the ten-store unit.   Lutz testi-
fied that he helped with the petitions, as he ﬁhas never been 
appreciative of what the Union has done for the employees,ﬂ 
and didn™t feel that he was ge
tting his money™s worth.  He 
called Troy Foster to find out where to mail the petition.   
Charles Cooper was lead technici
an in the Chula Vista store 
and has been employed by the Respondent for the past 15 

years.  Currently, he is a mana
ger of vehicle services, a mana-
gerial position.  Cooper testified that in May, Scott Hook and 
Johan Gallo came to his store and asked to meet with him per-sonally. The three of them met in the backroom during working 

hours.  Cooper testified that 
Hook and Gallo told him that ﬁ[t]hey wanted to give us better 
benefits and stuff,ﬂ and that if 
the stores went nonunion ﬁthey would be able to give us more 
benefits.ﬂ They also told him that, ﬁ[t]here™s so much more they 
could do for us.ﬂ  While, accordi
ng to Cooper, they did not tell 
him how to get rid of the Union, they did tell him to write a 

letter to Rolling Meadows about the matter. Cooper testified 
that he was ﬁa little bit intimidated and nervousﬂ during this 
meeting as it was the 
first time either Hook or Gallo had ever  
approached him for any purpose.  Cooper did not testify that 
Gallo asked him anything about his prior injury or workers™ 
compensation claim, as testified to by Gallo, infra.  
Cooper testified that after the 
meeting with Hook and Gallo 
he talked to other people in the Chula Vista store about getting 
rid of the Union. He also talked to an employee named ﬁJeffﬂ  
at another store.  On May 29,
 he signed the following document 
for the Union:  Was given address to send letter to decertify Union. On or 
about May 10, 1996 company representatives Mr. Scott Hook 
and Mr. Johan Gallo asked me to decertify the union. I de-
clare under the penalty of perjury according to the laws of the 
State of California that the foregoing is true. 
 Jeffrey Jornlin worked at the National City store as a techni-
cian.  Jornlin testified that H
ook and Gallo came to the store 
sometime in May and had a meeting with the employees during 
working time.  He listened to only
 ﬁsome of the meetingﬂ as he 
had cars to work on.  He heard Hook or Gallo say that the bene-
fits would not change and woul
d stay the same ﬁif we signed 
something to get the Union out.ﬂ 
 At least three other employ-
ees were present. Jornlin refused 
to sign any petition that one of 
the employees began circulating.
  Several months later, his 
store manager asked him what the Union had done for him 
lately, or words to that effect.  Jornlin signed the same state-
ment as Cooper, namely, that 
on or about May 10, Hook and 
Gallo asked  him to decertify th
e Union;  however, Jornlin testi-
fied that they did not use the term ﬁdecertify.ﬂ  
Damian Spears was a technician at the National City store.  
He no longer works for the Responde
nt.  Spears testified that 
Hook and Gallo came to the store  in May and had a meeting 
with the employees.  Jornlin was 
present.  Gallo identified him-
self as a negotiator.  Spears te
stified that Hook said that the 
employees didn™t need the Union, that Hook™s nonunion stores 
had better sick leave and better holidays, and that there was no 
advantage to having a union in his company.   And Gallo said, 
ﬁWhat do you need the Union for, they™re no good.  They™re 
going to be gone anyhow.  And there was really no purpose for 
the Union there.ﬂ  
According to Spears, either Hook or Gallo said during the meeting that ﬁ[b]ecause since we were a Union store that we 
would have to work three years in order to get three days sick 
leave. But if I was in a non-Union store you get it within the 
first year, or something like that, 90 days or the first year.ﬂ  It 
was also said that the nonunion stores have better holidays.  
Spears asked where the employees™ union representative was, 
and was told that this was just 
an unexpected visit and, ﬁit was 
just between us talking off the record like thing.ﬂ There was 
some discussion about benefits
 and one employee asked what 
the benefits were in the non-union stores, and Hook and Gallo 
referred to a benefits booklet that 
they had with them.   Accord-
ing to Spears, ﬁThey both kept rattling on about the Union 

wasn™t needed . . . There™s no purposeŠyou know, what are we 
gaining out of having a Union.ﬂ Spears asked what was the 
benefit of not having a union, and Hook replied that things 
would be better because they would have better benefits. After 
they left employee Arturo Abenes began circulating a petition 
to get rid of the Union.  Spears told Abenes that he wasn™t go-
ing to sign anything, and then
 telephoned Union Representative 
Darby to advise him of the visit by Hook and Gallo. 
Spears testified that a couple of
 days after the meeting his 
store manager, Art Estrada, said to him, ﬁWell, they want to get 

rid of the Union.ﬂ  Spears said that he was not signing the peti-
tion and Estrada said, ﬁYou do what you™ve got to do but, you 
know, they are probably going to get rid of the Union.ﬂ    
Aurturo Abenes Sr., called as a witness by the Respondent, is 
a lead technician. He has worked for the Respondent for 13 
years.  He was at the meeting in May, with Hook and Gallo; 
Spears and Jornlin were also present.  Abenes testified that that 
he did not  pay attention to wh
at was being said and was ﬁkind 
of farﬂ from the discussion, an
d doesn™t recall anything about 
the discussion that took place. Wh
ile he ﬁbelievesﬂ that things 
were said about what it would be like if there were no union, he 
was unable to recall any details
 of the meeting, although he 
acknowledged that Spears did ask some questions.  According 
to Abenes, neither Hook nor Gallo had an employee booklet or 
referenced such a booklet.  Abenes received a wage increase in 
about March 1997, of $2 per hour.  In 1996, before the with-
drawal of recognition, he re
ceived a 20-cent-per-hour wage 
increase.  
Matthew Cleland has worked for the Respondent for 9 years.  
He is a lead technician in the El Cajon store, one of the stores in 
the three-store unit.  Cleland testified that he prepared a petition 
to remove the Union because he got tired of not being taken 
care of by the Union and becaus
e of dissatisfaction with the 
prior contracts negotiated by the Un
ion.  He talked to all of the 
employees who signed his petition 
and physically circulated it 
among the employees at the thr
ee stores on his own time.  A total of 14 employees worked at the 3 stores; 7, 3, and 4, re-
spectively.  Cleland testified th
at he had heard about the peti-tions being circulated in the ten-store unit and phoned an em-
ployee, Roger Lutz, who was a ba
rgaining unit employee at one 
of the stores in that unit, ﬁbecause I had heard that other stores 

had sent a petition in and I wanted to do the same.ﬂ  Cleland 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586testified that he had no discussions with management about the 
petition, and that no promises or 
threats were made to him. He 
got the wording of the petition and the address of the Respon-

dent™s headquarters from Lutz.  
In September he received a 
wage increase of $1.65 per hour.  Prior to that time he had been 
receiving annual wage increases of 10 to 15 cents per hour in 
accordance with the union contract.  
Jeffrey Prowant is lead technici
an at the Convoy store, one 
of the stores in the three-store unit.  He signed a petition but did 
not circulate it.  He also signed a demand that the company 
bargain in good faith.  
John Gill was a senior union relations representative with the 
Respondent until he retired on J
une 1, 1997.  He is now a con-sultant with the Respondent.  Gill 
testified that he received the 
decertification petitions near the end of July; each petition was 
received at the Respondent™s he
adquarters individually, over a 
period of time.  He was aware that there were employees who 

were not happy with the Union, but did not talk with any em-
ployees directly; rather, hi
s information came from Johan 
Gallo.   According to Gill, about 34 out of a unit of about 60 
signed the petitions in the ten-st
ore unit, and about 11 out of 15 
signed the petition in the three-store unit.  Gill testified that at 
the time of the July 24 negotiatin
g meeting for the ten-store unit 
the Respondent did not have petitions from a majority of em-

ployees.  Gill testified that neither he nor his ﬁcohort,ﬂ Mr. 
Deadkey, would have given an
y employee the Respondent™s 
address in Rolling Meadows, Illinois, for the purpose of 
submitting decertification petitions.  Regarding the three-store 
unit, Gill testified that he prepared a letter withdrawing recog-
nition before he went on vacation because, according to 
information he received from Gallo, it appeared that a majority 
of those employees were in favor of decertifi
cation.  
Johan Gallo is the West Coas
t human resources manager for the Respondent, and handles all of the human resource func-tions for the 300 stores in the 10 western States.  Gallo testified 
that the first time he became aware of the decertification issue 

was when he was contacted by Tr
oy Foster, an employee of the 
Respondent™s Pacific Beach store, during the latter part of April 
or first part of May. 
During this conversation Foster advised Gallo that he had 
contacted the district office an
d had been referred to Gallo.  
Foster said, according to Gallo, 
that he felt he was expressing 
the concerns of several employee
s who believed that they were 
not being adequately represented by the Union, ﬁand wanted to 
know what he should do as far as, basically talking to the other 
employees, what to do to get rid of the union because they were 
fed up.ﬂ  At some point, Gallo told Foster that one thing he 
could do would be to contact the 
NLRB.  The other thing to do, 
according to Gallo, would be to talk to those employees who 
are disgruntled and have them si
gn a piece of paper stating that 
they no longer wanted to be represented by the Union; he did 

not give Foster specific language.  He told Foster to mail the 
paper to the Respondent™s union 
relations department in Roll-
ing Meadows, Illinois, and that
 the union relations people 
would address the matter from that
 point on. It was a fairly 
short conversation, during which Gallo apparently gave Foster 
the address and phone number of the Respondent™s headquar-
ters, and thereafter Gallo had no further inquiries from any 
other employees about the matter. 
Gallo then called John Gill in 
Illinois to report and discuss the inquiry by Foster. 
About 2 weeks later, on abou
t May 10, Gallo came to the 
San Diego area to visit the stores and talk with the employees 
about some of the questions they might have concerning the 
matters raised by Foster.  At this time no petitions had been 
submitted by Foster. District Manager Hook, who had appar-
ently received other inquiries, told Gallo that the employees 
had a lot of questions, and he really didn™t know how to answer 
them. They went to Foster™s store first and met with him indi-
vidually.  Foster indicated that 
that he had spoken to several co-
workers and there seemed to be growing concern over their  
frustration with the Union as they were fed up and did not feel 
that they were getting anything for their money.  Foster also 
said that the employees had que
stions and invited the two of 
them to meet with the employees.  Gallo testified that his pur-
pose in first going to Foster™s st
ore was to follow up on Foster™s phone call and answer any questions
 and, ﬁif that™s not needed 
then I can just leave.ﬂ  Foster, according to Gallo, was the one 
who requested that he speak with the employees, and  Gallo 
simply acquiesced, saying, ﬁ[T]he
n let™s get on with it.ﬂ   
Gallo then spoke to the store manager and asked if he and 
Hook could take a couple of minut
es to answer questions that 
the employees might have.  He to
ld the manager not to involve 
himself in any way with the decertification matter.  During the 
meeting with the employees Gallo simply asked whether the 
employees had any questions about
 decertification, after advis-
ing them as follows:  ﬁFrom our company™s perspective it™s 

really their decision whether or not they want the union or don™t 
want the union.  From, you know, we felt that we™d had a good 
relationship with the union over th
e years.  We™d negotiated in 
the past and, you know, it was really their call.  I was there at 
the request of one of the empl
oyee™s overgrowing concerns of 
numerous employees and I was there to answer any of their 

questions.ﬂ  According to Gallo, the employees wanted to know what 
would happen if ﬁthe Union was voted out what specifically 
would the company do with regards to benefits and wages and 
those types of issues.ﬂ  And Gallo replied, ﬁI can™t answer those 
questions, you know.ﬂ  Gallo simply responded, ﬁWe™ll work 
with union/non-union stores, it doesn™t matter.ﬂ  Gallo told 
them that fewer than 300 of the Respondent™s 1500 stores are 
union, and whatever the employees want is up to them.  He did 
not distribute any document
s and had no employee benefit 
booklets.  Gallo emphasized that he
 ﬁmade it very clear to them 
that it™s inappropriate during the phase that they were at to dis-
cuss anything with regards to benefits, wages, vacations, holi-
days, and of those types of issues and basically as I told them, I 
said, you know, I™m not going to st
and here and promise things 
to you, that™s not the purpose of my visit . . . The purpose of my 

visit is to make sure that I unde
rstand any of the questions that 
you may have about the petitio
n that™s going around.ﬂ  Thus, 
Gallo repeatedly testified that he was just there to answer ques-
tions about the petition process, 
and he told the employees that 
if a majority of them in the unit didn™t want the Union, then 
ﬁwhenever the petition is circulated and the signatures are gath-
ered and mailed in, then we will advise the Union that the em-

ployees no longer want to be represented.ﬂ   
 BRIDGESTONE/FIRESTONE, INC. 587Gallo testified that he and Hook visited a total of seven 
stores in the ten-store unit that day with the same message: 
They told each store manage not to get involved in a dialogue 
about benefits, and during each meeting with the employees 
Gallo said that they were there because of a contact from Troy 
Foster regarding the growing concerns of employees who no 
longer wanted to be represented by the Union, and that they 
were there to answer any questions the employees may have 
about this matter.  
Gallo testified about his meeti
ng with Charles Cooper at one of the stores.  According to Gallo he specifically wanted to go 
to that store to talk with Cooper because of an accident Cooper 
had incurred, in order to find out how his recovery was pro-
gressing and whether all of the Workers™ Compensation bene-
fits to which he was entitled were being furnished him.  Gallo 
and Hook spoke with Cooper for a few minutes about his in-
jury, and then there was discussion about the Union.  And, 
according to Gallo, ﬁit basically got into the dialog of, you 
know, about the petition that was going around.ﬂ  He told Coo-
per, ﬁ[You] know, you™ve got an employee in this store that has 
a petition that he™s circulating ou
t of frustration . . . I™m here to 
answer any questions you have and so if there™s anything spe-

cific I can answer regarding that I™ll be more than happy to do 
that.ﬂ  Cooper asked him, ﬁWell what™s the difference between 
the company™s programs and the union™s programs.  And, you 
know, do I have any booklets or anything that I can give him so 
he can show in contrast what w
ould be the better of the two.ﬂ  
And Gallo replied, ﬁ[We™re] in no 
position at this point, in this 
process to talk about benefits, wages, or any of things (sic); and 
it would be inappropriate to do so.ﬂ   
According to Gallo, Cooper asked for a copy of the em-
ployee handbook for nonunion employees, and Gallo said that 
it would be inappropriate to give it to him as, ﬁwhat we™re just 
trying to ascertain at this point 
is if people have questions about 
he petition that™s being circulated.ﬂ  Cooper said that he had 
questions about benefits and insu
rance, and Gallo repeated that 
that it was too early to talk a
bout that right now.  Gallo did not 
provide Cooper with any papers, or
 suggest that he send a letter 
to any address or give him any phone numbers.  He told Cooper 
that the company would go with what the majority of the unit 
employees wanted.  Cooper was the union steward in the store 
at the time. This conversati
on lasted about 10 minutes. 
Gallo testified that he and Hook visited the National City 
store and spoke with Damian Spears and two other employees, 
including Art Abenes.  Spears was concerned with the issue of 
progressive discipline and discharges in the event there was no 
union to protect the interests of employees.  Gallo told him that 
the Company™s disciplinary policy applies whether or not there 
is a union, and that each of the Respondent™s 1500 stores have a 
similar progressive discipline polic
y.  This discussion was initi-
ated by Spears. There were two 
other shop employees present.  
Gallo described the foregoing m
eetings as generally  ﬁpretty 
much a standard drill,ﬂ where 
employees wanted to know about 
benefits and Gallo and Hook cut them off and responded that 

they could not talk about such th
ings and were not there for that 
purpose as, ﬁWe were not going to discuss benefits or wages 
until we found out what the majority of employees wanted.ﬂ  
Gallo testified that during the 
meetings he did not make any 
representations to the employee
s about what might happen to 
wages or benefits if the employees decided they no longer 
wanted to be represented by the Union; nor did he  refer to any 
employee benefits booklet or provide any information about 
benefits in non-union stores.  Ga
llo had no meetings with em-
ployees in the three-store unit. 
District Manger Scott Hook, who,
 together with Gallo visited 
each of the seven stores and participated in the foregoing meet-
ings with employees, did not te
stify in this proceeding.  How-
ever, he was present in the hearing room for the duration of the 
hearing, and the only reason give
n for not calling him as a wit-
ness was that his testimony wo
uld be ﬁsubstantially duplica-

tiveﬂ of the testimony given by Gallo.      
C.  Analysis and Conclusions 
The record evidence is clear th
at shortly after an initial in-
quiry from one employee regarding decertification, the Re-
spondent faxed to that employee the wording of a petition to be 
used for such purposes, and requested that the petition be sub-
mitted to the Respondent™s headquarters.
6 However, even prior 
to the time any such  petitions were submitted to the Respon-
dent or, insofar as the record shows, even before any employee 
began circulating a petition,  Human Resources Manager Johan 
Gallo and District Manger Scott Hook visited seven of the ten 
stores in the ten-store unit and conducted meetings with the unit 
employees.  What was said to em
ployees during these visits is 
of determinative significance. 
 Thus, it is the Respondent™s 
contention that Gallo and Hook 
answered questions only about 
the decertification process, and refrained from answering other 

questions about benefits, or what
 the employees could expect in 
the absence of union representation, as such matters were 

deemed to be strictly ﬁoff limitsﬂ at that early point in time. 
Contrary to the contentions and evidence proffered  by the 
Respondent, I find that the visits by Gallo and Hook constituted 
a blatant and unequivocal attempt to capitalize on the alleged 
dissatisfaction of a limited number of employees, namely, Fos-
ter and, as indicated by Foster to Gallo, several others, and 
thereupon the Respondent undertook the solicitation of all em-
ployees in order to get them to initiate petitions to get rid of the 
Union.  This solicitation include
d promises that employee bene-
fits in the absence of a union would be more favorable or at 
least would not be different than those they enjoyed under the 
union contract.   I specifically do not credit the extensive testi-
mony of Gallo, uncorroborated by
 any other witness, that Gallo 
and Hook did not discuss benefits with the employees or at-

tempt to persuade employees that they would be better off 
without the Union.  Indeed, ev
en Foster, a current employee 
who was disenchanted with the 
Union and initiated the first 
contact with the Respondent, testified that Gallo and Hook 
talked ﬁabout the benefits of non-Union stores I think.  They 
didn™t really speak about it but they told us there™s things in the 
works about it . . . Yeah. That they were putting it together or 
something . . . The company was putting it together.ﬂ  
And I credit the testimony of Cooper, a current employee, 
and find that Hook and Gallo told him during a private conver-
sation that ﬁ[t]hey [the Responde
nt] wanted to give us better 
                                                          
 6 I credit Foster's account of
 this initial conversation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588benefits and stuff,ﬂ and that if
 the stores went nonunion ﬁthey 
would be able to give us more benefits,ﬂ because, ﬁThere™s so 
much more they could do for us,ﬂ if the employees were no 
longer represented by the Union.
  Thereafter, Cooper solicited 
other employees to decertify the Union. 
And I credit the testimony of Jornlin who heard Hook or 
Gallo say that certain employee 
benefits would not change and 
would stay the same ﬁif we si
gned something to get the Union 
out.ﬂ  And I credit the testimony of 
Spears who testified that Hook 
said that the employees didn™t need the Union; that his non-
union stores had better sick leav
e and better holidays; and that 
there was no advantage to having a union in his company.  
Further, I find that Gallo reiterated this theme and said,  ﬁWhat 
do you need the Union for, they™re no good.  They™re going to 
be gone anyhow.  And there was really no purpose for the Un-
ion there.ﬂ  Additionally, accord
ing to Spears, either Hook or 
Gallo said that in the nonunion stores the sick leave and holiday 
benefits were better and both 
of them kept ﬁrattling on about 
the Union wasn™t needed . . . There™s no purposeŠyou know, 
what are we gaining out of having a Union.ﬂ  Indeed, when 
Spears directly asked what the employees could expect in the 
absence of a union, Hook directly 
replied that things would be 
better because the employees wo
uld have better benefits.  
In addition to crediting the testimony of the aforementioned 
employees, it is highly 
significant that Hook was not called as a 
witness to corroborate Gallo™s denials that any such things were 
said.  I find that the Respondent™s failure to call Hook as a wit-
ness despite clear and determinative credibility conflicts, under 
the circumstances, warrants the 
adverse inference that Hook™s 
testimony would not corroborate 
the denials by Gallo and in 
fact would have supported the testimony of those employees 
who testified adversely to Gallo.  
International Automated Ma-
chines, 285 NLRB 1122 (1987). 
Accordingly, I find that by such conduct the Respondent has 
violated Section 8(a)(1) of the act by providing unlawful assis-
tance and support for the decertification petitions and by prom-
ising similar or more favorable benefits in the event the em-
ployees initiate and sign such petitions.  
Clinton Food 4 Less
, 288 NLRB 597, 605 (1988); Central Washington Hospital, 279 
NLRB 60, 64Œ65 (1986); 
Fabric Warehouse, 294 NLRB 189 
(1989), enfd. 902 F.2d 28 (4th Cir. 1990).  As a result of such 

unlawful assistance, the Respon
dent™s reliance upon the peti-tions is impermissible and its w
ithdrawal of recognition in the 
ten-store unit is violative of 
Section 8(a)(5) of the Act. 
Further, I find that the Respondent
™s failure to furnish the re-
quested bargaining unit information to the Union in a complete 
and timely fashion is vi
olative of Section 8(
a)(5) of the Act.  
The Union is clearly entitled to 
such information as it is pre-
sumptively relevant.  
Tom™s Ford, Inc.
, 253 NLRB 888, 895 
(1980).   Moreover, the Respo
ndent has given no persuasive 
reason for deviating from past practice and for precipitously, 
without any prior notification to or bargaining with the Union, 
requiring employees to sign authorization forms in order to 
release their addresses to the Union.  See 
Burkart Foam
, 283 NLRB 351, 356 (1987), enfd. 848 F.2d 825 (7th Cir. 1988).  
Further, under the circumstances, and particularly in light of the 
other concurrent unfair labor pr
actices, the requirement that 
employees sign such an authoriza
tion is tantamount to taking an 
unlawful poll of employees in order to ascertain the Union™s 
strength among the unit members and is violative of Section 
8(a)(5) of the Act.  
Northwest Pipe & Casing Co.
, 300 NLRB 
726, 733 (1990).  
Moreover, in agreement with the contentions of the General 
Counsel, as supported by the record evidence, I find that the 
Respondent was in a much more favorable position than the 
Union to know the current addresses of unit employees and that 
it is reasonable to presume, under the circumstances, that the 
Respondent™s failure in not time
ly and completely providing 
such necessary information to the Union, even in the absence of 

any other unlawful conduct, is, 
standing alone, sufficient to 
invalidate the Respondent™s withdr
awal of recognition.  Thus, 
in the ten-store unit it appears that, at best, a bare majority of 
unit employees signed such petitions,
7 and the Respondent 
presented evidence that a common reason for signing such peti-
tions was because employees felt abandoned due to an alleged 
lack of communication from the Union.  It is reasonable to 
assume that had the Union been able to communicate with 
all the unit employees in a timely fashion at this critical juncture in 

the bargaining relationship, as it attempted to do by writing to 
those unit members whose addresses it had in order to obtain 
their input for the upcoming ba
rgaining negotiations, at least 
some employees may have refrained from signing the petition.  

Indeed, in the absence of any other convincing rationale for the 
change in policy, it is probable that the Respondent failed to 
comply with the Union™s request for information not for any 
reasons of privacy or confidenti
ality, but for the very purpose 
of precluding the Union from communicating with the employ-
ees it represented, and for the 
further purpose of implying to 
employees that communication fro
m the Union would not be in their best interests.  I find th
at failing to timely provide such 
information, withholding the ad
dresses of employees from the 
Union, and bypassing the Union a
nd dealing directly with em-
ployees by requiring that they sign an authorization form in 

order to release their addresses to the Union, are each inde-
pendent violations of Section 8(a
)(5) of the Act, as alleged. See 
Detroit Edison Co., 310 NLRB 564, 564Œ565 (1993). 
There remains the matter of the three-store unit.  The limited 
record evidence shows that the petition for decertification in the 

three-store unit, as a result of which the Respondent withdrew 
recognition from the Union, was 
signed by a majority of em-
ployees and that it followed shortly after the withdrawal of 
recognition in the ten-store unit. 
 While there is no independent 
evidence showing that the Respondent directly solicited such a 
petition or engaged in the same course of conduct as in the 
much larger ten-store unit, it is reasonable to assume that there 
was a causal relationship between the earlier withdrawal of 
recognition in the ten-store unit 
and the subsequent circulation 
of the deauthorization petition in the three-store unit. 
Indeed, the record shows that
 the two units, each located 
within the same geographic area, were distinct only because of 
historical happenstance. The employees in the two units were 
                                                          
 7 The Union argues that in fact the petitions lacked majority of 
signatures.  It appears unnecessary 
to analyze this issue under the 
circumstances, as it is not dete
rminative of the result herein. 
 BRIDGESTONE/FIRESTONE, INC. 589governed by identical contracts 
and maintained contact with 
one-another, and employees in the three-store unit received 
assistance in the decertification process from members of the 
ten-store unit; in practicality, they shared a total community of 
interest except for the separate expiration dates of their con-
tracts.  Moreover, it is reasonable to presume that employees in 
the smaller unit would likely foll
ow the lead of the employees 
in the larger ten-store unit for 
the sake of uniformity because 
both units had such identical interests and experience over a 

lengthy period of time.  Fina
lly, the Respondent has not pre-
sented any evidence to show that its blatantly unlawful solicita-
tion of employees in the ten-store unit did not also taint its 
withdrawal of recognition in the three-store unit.  Under the 
circumstances a causal connec
tion between the Respondent™s 
unlawful conduct in the ten-store unit and subsequent employee 

disaffection in the three-store unit is clear.  I therefore find that 
the Respondent™s withdrawal of recognition in the three-store 
unit, and its failure to furnish the Union with requested bargain-
ing information for such unit empl
oyees, is violative of Section 
8(a)(5) of the Act.  
Guerdon Industries
, 218 NLRB 658, 660Œ662 (1975); Lee Lumber & Material Corp.
, 322 NLRB 175, 
177 (1996). CONCLUSIONS OF LAW 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent has violated
 Section 8(a)(5) and (1) of 
the Act as alleged in the complaint, as amended at the hearing, 
and as found above. 
THE REMEDY  
Having found that the Respondent has violated and is violat-ing Section 8(a)(5) and (1) of the Act, I recommend that it be 
required to cease and desist therefrom and from in any other 
manner interfering with, restrain
ing or coercing its employees 
in the exercise of their rights under Section 7 of the Act.  The 
Respondent shall be required, 
upon request, to recognize and 
bargain in good faith with the Union in each unit, and if an 

understanding is reached, to embody such understanding in a 
collective-bargaining agreement.  In addition, the Respondent 
shall be required, upon request, to furnish the Union with cur-

rent bargaining unit information in a timely fashion.  Also, the 
Respondent shall be required to post an appropriate notice, attached hereto as ﬁAppendixﬂ at
 each of its stores involved herein.  
[Recommended Order omitted from publication.] 
 